          Case 1:18-cv-01580-RCL Document 32-19 Filed 10/23/20 Page 1 of 5




                              IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF COLUMBIA

ALICIA KIRTON,                                         )
                                                       )
                 Plaintiff,                            )
                                                       )
v.                                                     )
                                                       )       Case No.: 1:18-cv-01580 RCL
CHAD F. WOLF, Acting Secretary,                        )
U.S. DEPARTMENT OF HOMELAND                            )
SECURITY                                               )
                                                       )
and                                                    )
                                                       )
FEDERAL EMERGENCY MANAGEMENT                           )
AGENCY,                                                )
                                                       )
                 Defendant                             )
                                                       )

                         PLAINIFF’S OPPOSITION TO DEFENDANT’S
                           UNDISPUTED STATEMENT OF FACTS


         Plaintiff, Alicia Kirton, by the undersigned herein submits her response to the

Defendant’s Undisputed Statement of Facts.

      1. Admit

      2. Admit

      3. Admit

      4. Admit

      5. Admit

      6. Admit

      7. The Plaintiff does not dispute that Ms. Ellis’ declaration states those things; however, the

         Defendant presented no other evidence in the record to confirm same. Also, it is

         undisputed that Mark Miller, another budget analyst was able to change his duty station
    Case 1:18-cv-01580-RCL Document 32-19 Filed 10/23/20 Page 2 of 5




   and essentially work full-time remotely. As such, this justification for in person presence

   by Budget Analysts is undermined.

8. Admit

9. Admit that the subject document says what is says.

10. Admit that the subject document says what is says.

11. Admit

12. Admit

13. Admit

14. Admit

15. Admit

16. Admit

17. Admit

18. The statements cited by Mr. Benson, allegedly made by CFO, Tom Lowry, are

   inadmissible hearsay and should not be considered by the Court.

19. The April 23, 2015, email made no mention of any telework restriction or other telework

   issue specifically relating to Mr. Miller or Ms. Wohltman. Those names were not

   mentioned on the email.

20. Admit

21. Admit that those emails say what they say.

22. Admit

23. Admit

24. By the Agency’s own admission, Benson and Ellis never did any follow up on Miller’s

   position being permanent, subject to periodic review, based on a medical necessity or



                                            2
    Case 1:18-cv-01580-RCL Document 32-19 Filed 10/23/20 Page 3 of 5




   disability. This is the crux of the case with respect to this comparator. By Benson and

   Ellis not doing so, the Agency cannot later claim that Miller is not a true comparator to

   the Plaintiff because he had a medical issue.

25. Admit

26. Admit that the subject declaration says what is says.

27. Admit that the subject declaration says what is says.

28. Admit that the subject declaration says what is says.

29. Plaintiff disputes this contention, as Plaintiff attested to in her interrogatory responses,

   Wohltman was the head accountant who does the apportionment for the FEMA funds

   from DHS. That is a much stricter transfer because it’s at a much higher level. DHS

   would likely have people that would question her in person as to the reason for these

   allocations. Also Ms. Ellis recently hired another African-American accountant, Amanda

   Robertson, who was not given the same telework, duty station rights and privileges of

   Wohltman pursuant to FEMA’s own policy [dkt. 29-25, page 7 of 13].

30. Admit

31. Admit

32. Admit

33. Admit

34. Admit

35. Admit

36. Deny because Ms. Kirton’s email states that she was obligating herself to be physically

   present in the office at least once a month, which was above the once a quarter




                                               3
    Case 1:18-cv-01580-RCL Document 32-19 Filed 10/23/20 Page 4 of 5




   requirement for full-time teleworkers. Exhibit 1 Opp SF (Kirton Email dated Tuesday,

   December 22, 2015 10:46 AM on page 3 of 4).

37. Admit

38. Admit

39. Admit

40. Admit

41. Admit

42. Admit

43. Admit

44. Admit

45. While the Plaintiff admits that the declaration says what is says, Plaintiff disputes these

   were the true reasons for the denial and contends that the denial was based on

   discrimination, by virtue of the Plaintiff being treated differently than her two

   comparators, Ms. Wohltman and Mr. Miller.

46. Admit

47. Admit

48. Admit

49. Admit

50. Admit

51. Admit

52. Admit

53. Admit

54. Admit



                                              4
   Case 1:18-cv-01580-RCL Document 32-19 Filed 10/23/20 Page 5 of 5




55. Admit

56. Admit

57. Admit

58. Admit

59. Admit

60. Admit

61. Admit

62. Admit

63. Admit

64. Admit

65. Admit

66. Admit

67. Admit

68. Admit



   October 23, 2020                        ___/s/_Morris. E. Fischer______
   Date                                    Morris E. Fischer
                                           Morris E. Fischer, LLC
                                           8720 Georgia Avenue, Suite 210
                                           Silver Spring, MD 20910
                                           301-328-7631 Office
                                           301-328-7638 Fax
                                           morris@mfischerlaw.com
                                           Attorney for Plaintiff




                                  5
